Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/30/2020:
Claims 1-20 have been examined.
Claims 8-9, 11-13 and 15-19 have been allowed.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.2	Claim 1 recites the limitation/term/feature “passenger sleep mode” that is not supported or described in the specification. The specification, at least as published, only recites this 
	For the purpose of this examination, and in light of the specification, the limitation/term/feature “passenger sleep mode” will be interpreted as “vehicle sleep mode,” in accordance with how the specification provides support and discussion, in numerous paragraphs, about the “vehicle sleep mode.”

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-7, 10, 14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.2	Claim 1 recites the limitation/term/feature “passenger sleep mode” that is not supported or described in the specification, which renders the claim indefinite. The specification, at least as published, only recites this limitation/term/feature “passenger sleep mode” once, in Summary Section, Para [0003], without any explanation or discussion about what the “passenger sleep mode” would be, which renders the claim indefinite. Dependent claims 2-7 do not limit down this limitation/term/feature “passenger sleep mode” either, which renders claim 1 indefinite.
 	For the purpose of this examination, and in light of the specification, the limitation/term/feature “passenger sleep mode” will be interpreted as “vehicle sleep mode,” in accordance with how the specification provides support and discussion, in numerous paragraphs, about the “vehicle sleep mode.”
2.1.2	Claim 1 recites the limitation "the vehicle sleep mode" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.3	Claim 1 recites the limitation "instructions to exit the vehicle sleep mode" in the body of the claim, which is unclear what the claimed “exit/exiting the vehicle sleep mode” is, or how exactly the step of “exiting 
Hence, in light of the specification, particularly Para [0012], for the purpose of this examination, the corresponding limitation/feature of claim 1 will be interpreted as the following: “… a controller programmed to, responsive to detecting presence of a mobile unit and selection of a vehicle sleep mode, access from the mobile unit preprogrammed sleep mode instructions and activate the vehicle component according to a sequence of escalating operations defined by the sleep mode instructions to wake a passenger from a sleep,” similar to scope of claim 8 and partially claim 15.
2.1.4	Claims 3-4 recite the limitation "a passenger" in the claim bodies, which is unclear whether the same “passenger” is being claimed in claims 3 and 4, where claim 4 depends on claim 3, OR different “passengers” are being claimed in claims 3 and 4, where claim 4 depends on claim 3, which renders the claims indefinite. 
For the purpose of this examination, it will be interpreted that the same “passenger” is being claimed in claims 3 and 4, where claim 4 depends on claim 3.
2.1.5	Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above. 
2.1.6	Claim 10 recites the limitation "a sleep mode" in the claim body, which is unclear what sleep mode it is, whether this is the same “sleep mode” as “vehicle sleep mode” that is claimed in claim 9 that also, as claim 10, depends on claim 8, OR this is “sleep mode” different from “vehicle sleep mode” that is claimed in claim 9 that also, as claim 10, depends on claim 8, which renders claim 10 indefinite. Clarification is required.
For the purpose of this examination, it will be interpreted that the "a sleep mode," in the claim 10 body, is the same “sleep mode” as “vehicle sleep mode” that is claimed in claim 9 that also, as claim 10, 
2.1.7	Claim 14 recites the limitations "a passenger [being asleep]" and “[to subsequently and increasingly contact] a passenger,” which is unclear whether the same passenger that is being asleep is later being subsequently and increasingly contacted, OR these are two totally different passengers – one that is being asleep, and another that is being subsequently and increasingly contacted, which renders the claim indefinite. Clarification is required.
For the purpose of this examination, it will be interpreted that this is the same passenger that is being asleep and that is later being subsequently and increasingly contacted.
Hence, claim 14 will be interpreted as the following: “14. The system of claim 8, wherein the vehicle controller is further programmed to initiate the vehicle wake mode based on detection of a passenger being asleep following expiration of a predetermined timeframe, wherein the vehicle component is a seat assembly in communication with the vehicle controller, and wherein the wake mode includes an escalation sequence schedule having a command schedule directing a series of seat assembly outputs to subsequently and increasingly contact the passenger.”
2.1.8	Claim 20 recites the limitations "a passenger [being asleep]" and “the passenger,” which is unclear whether this is the same passenger or different passengers, which renders the claim indefinite. Clarification is required.
For the purpose of this examination, it will be interpreted that this is the same passenger.
2.1.9	Claim 20 recites the limitation "the passenger” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 8-9, 11-13 and 15-19, in performing initial search, the examiner was able to find the closest prior art of record, which is LG Electronics Inc. (Pub. No.: KR 20150016021A) and TAKAE YASUHIKO (Pub. No.: JP 5782793B2) taken either individually or in combination with other prior art of LIU 
In regards to claims 8-9 and 11-13, LG Electronics Inc. (Pub. No.: KR 20150016021A) and TAKAE YASUHIKO (Pub. No.: JP 5782793B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): a mobile unit for communicating with the vehicle controller and programmed to selectively direct the vehicle controller to activate the at least one vehicle component according to a predetermined vehicle sleep mode schedule and trigger a vehicle wake mode triggered by detection of a predetermined environmental condition.
In regards to claims 15-19, LG Electronics Inc. (Pub. No.: KR 20150016021A) and TAKAE YASUHIKO (Pub. No.: JP 5782793B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): a vehicle controller to communicate with a mobile unit, in communication with the one or more vehicle components, and programmed to activate a vehicle sleep mode upon received direction from the mobile unit including preprogrammed instructions in which vehicle component commands direct the one or more vehicle components to operate to facilitate sleep conditions and wake conditions for a passenger.




Claim Objections
1.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
2.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
3.	Claims 2-7, 10, 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662